DETAILED ACTION
This communication is responsive to the application and claim set filed June 23, 2020.  Claims 1-31 are currently pending.
Claims 1-31 are REJECTED for the reasons set forth below.  Claims 2, 3, 10-13, 15-17, and 20-23 are rejected under 35 USC 112, but otherwise contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to US 62/875,749, filed July 18, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  (See MPEP § 2173.05(d).)
Because claims 2-31 depend from claim 1, they contain all of the limitations of claim 1 and are therefore indefinite for the reason claim 1 is indefinite.

Regarding claims 10 and 11, the R groups lack sufficient antecedent basis.  Claim 1 does not recite R8 – R13
Regarding claims 12 and 13, the R groups lack sufficient antecedent basis.  Claims 1 does not recited R8 or R9.  The examiner surmises that claim 12 more appropriately depends from claim 2 or 3.

Regarding claim 23, the structures represented by R7 differ from the structure of R7 shown in claim 2 (from which claim 23 depends).  The examiner believes claim 23 more appropriately depends from claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 1, 4-9, 14, 18, 19, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hagadorn (US 7,858,817).
Regarding claims 1, 4-7, 9, 14, 18, and 19, Hagadorn teaches the following catalyst compound:

    PNG
    media_image1.png
    196
    301
    media_image1.png
    Greyscale

(col. 13, lines 40-52.)  In the above compound, M = Hf, y = 0 (no L group), X = benzyl group, n = 2, R1 = substituted phenyl (2,6-diisopropylphenyl), R2 and R3 = H, and R7 = metallocene group containing 10 carbon atoms.
The difference between the compound above and the compound of the present claims is that the group corresponding to the silyl group is a CH2 group.  However, Hagadorn further teaches that this group (which corresponds to the Q group of Hagadorn (see General Formula (III), col. 3, lines 33-50)) may also be a SiR3R4 group.  (col. 3, line 54.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a SiH2 group in place of the CH2 group in the compound above with the predictable result of forming a catalyst compound because Hagadorn discloses that both groups may be used as the Q group in General Formula (III).  (See MPEP 2143(I)(B).)

Regarding claim 8, as noted above, Hagadorn teaches that R1 is a C3 substituted phenyl group in which the C3 groups are present at the 2 and 6 positions.  Hagadorn does not teach the presence of a methyl group at the 2 and 6 positions.  However, compounds that are homologs are generally of In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977)).)  Therefore, a compound in which a methyl group is present in place of the propyl group of Hagadorn would be considered prima facie obvious by a person of ordinary skill in the art.

Regarding claim 24, Hagadorn teaches a catalyst system comprising the compound shown above and an activator.  (col. 4, lines 26-29.)

Regarding claims 25 and 26, Hagadorn teaches that the catalyst system may be supported by silica.  (col. 18, lines 33-36.)

Regarding claim 27, Hagadorn teaches that that the activator is preferably MAO or MMAO.  (col. 18, lines 9-14.)

Regarding claims 28 and 29, Hagadorn teaches that the catalyst system may be used to copolymerize ethylene and 1-octene.  (col. 28, lines 14-24; Table 1.)  An exemplar solution phase polymerization (run 3) includes a polymerization temperature of 50°C and a pressure of 13.8 bar (see Table 1), both of which are within the claimed ranges recited in claim 28.  The resulting copolymer has an Mw of 135,594 g/mol, and Mn of 86,231, and a PDI (Mw/Mn) of 1.6 (see Table 1), all of which are within the claimed ranges recited in claim 29.

Regarding claim 30, Hagadorn is silent as to the melting point of the resulting copolymer.  However, a copolymer's characteristics are determined by the process by which the copolymer is polymerized, including the catalyst and the reaction conditions.  The catalyst is substantially identical to the claimed catalyst, as are the reaction conditions (particularly a solution phase polymerization at the recited pressure and temperature).  Thus, the resulting copolymer should likewise be substantially identical to the claimed copolymer.  Because the PTO does not have proper means to conduct See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hagadorn (US 7,858,817) as applied to claim 30 above, and further in view of van Meurs et al., “Polyethylene Chain Growth on Zinc Catalyzed by Olefin Polymerization Catalysts: A Comparative Investigation of Highly Active Catalyst Systems across the Transition Series,” JACS 2005, 127, 9913-9923.
Regarding claim 31, Hagadorn teaches all of the limitations of claim 30.  (See paragraph 22 above, which is incorporated by reference herein.)
The difference between Hagadorn and claim 31 is that Hagadorn does not teach that the catalyst system further includes diethyl zinc.  However, diethyl zinc is a known chain transfer agent in the polymerization of olefins using a variety of catalyst systems.  (See van Meurs, Abstract.)  It would have been obvious to one of ordinary skill in the art to add a chain transfer agent to the catalyst system of Hagadorn to increase the chain length of the resulting copolymer.

Allowable Subject Matter
Claims 2, 3, 10-13, 15-17, and 20-23 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2, 3, 10-13, 20, and 23, after a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting a catalyst compound with an R7 group corresponding to the R7 groups recited in claims 2 and 3.  The closest prior art reference (Hagadorn, discussed above) teaches only a metallocene group corresponding to R7 and does not teach or fairly suggest that it may be anything other than a metallocene.

Regarding claims 15-17, the closest prior art reference (Hagadorn, discussed above) does not teach or fairly suggest groups corresponding to R2 and R3 recited in the present claims.  While Hagadorn 2 and R3 groups may be hydrogen, alkyl, aryl, arylalkyl, halogen, alkoxy, aryloxy, amino, or silyl (see col. 3, lines 54-57), one of ordinary skill would not have selected the particular recited R2 and R3 groups without impermissible hindsight.

Regarding claims 21 and 22, after a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting the compounds recited in the present claims.  The closest prior art reference (Hagadorn, discussed above) teaches only a metallocene group corresponding to R7 and does not teach or fairly suggest that it may be anything other than a metallocene.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner




/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763